Filed 10/4/22 P. v. Martinez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F084114
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21906428)
                    v.

    EDUARDO MARTINEZ,                                                                     OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Fresno County. Adolfo M.
Corona, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Robert Gezi and Julie A.
Hokans, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P. J., Peña, J. and Smith, J.
       Defendant Eduardo Martinez contends on appeal that the trial court erred in
including the named victim, M.F., in the criminal protective order that it issued as part of
the sentence and disposition in his case. We instruct the trial court to amend the criminal
protective order to reflect that it does not apply to M.F.
                                PROCEDURAL SUMMARY
       On August 16, 2021, the Fresno County District Attorney filed a complaint
charging defendant with assault by means of force likely to produce great bodily injury
(Pen. Code, § 245, subd. (a)(4);1 count 1); infliction of corporal injury resulting in a
traumatic condition upon a spouse or cohabitant (§ 273.5, subd. (a); count 2); unlawful
driving or taking of a vehicle (Veh. Code, § 10851, subd. (a); count 3); receiving stolen
property exceeding $950 in value (§ 496, subd. (a); count 4); and dissuading a witness
from prosecuting a crime (§ 136.1, subd. (b)(2); count 5). It was further alleged that
defendant had suffered one prior “strike” conviction within the meaning of the
“Three Strikes” Law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).
       On August 17, 2021, defendant entered a plea of not guilty to the charges in the
complaint and denied the prior strike conviction allegation.
       On January 20, 2022, defendant withdrew his plea of not guilty to count 2 and
entered a plea of no contest for a stipulated two-year prison sentence, to run concurrent to
his sentence on a parole violation in a separate case. In consideration of defendant’s no
contest plea to count 2, the prosecution dismissed counts 1, 3, 4, and 5, and the prior
strike conviction allegation.
       On February 28, 2022, the trial court denied probation and sentenced defendant on
count 2 to the low term of two years in state prison.
       On March 25, 2022, defendant filed a notice of appeal.



1      All statutory references are to the Penal Code unless otherwise noted.


                                              2.
                                FACTUAL SUMMARY
       Counts 1 and 2
       Defendant and A.C. were married and residing together. On July 3, 2021, they
were drinking alcohol and began arguing. A.C. attempted to leave the home, but
defendant grabbed her and threw her on the couch, choking her with one hand and
covering her mouth with another. A.C. had difficulty breathing while defendant did this
and almost lost consciousness but was eventually able to leave the house and call 911.
       Counts 3, 4, and 5
       Defendant and M.F. had previously been in a dating relationship. On August 8,
2021, defendant took M.F.’s car keys and vehicle without her permission, and later, over
the phone, attempted to convince M.F. to not report his actions to the police.
                                      DISCUSSION
       Defendant contends the trial court erred in ordering a criminal protective order
protecting M.F. as part of defendant’s sentence and disposition. The People agree, as do
we.
       A.     Background
       On August 17, 2021, the day after the complaint against defendant was filed, the
trial court issued two criminal protective orders under section 136.2. One named A.C. as
the protected person, and the other named M.F. as the protected person. 2



2       The August 17, 2021, protective order as to M.F. was authorized under the law,
given that M.F. was the named victim in count 5, a charge of dissuading a witness from
prosecuting a crime (§ 136.1, subd. (b)(2)). Under section 136.2, a court with jurisdiction
over a pending criminal proceeding may issue a protective order upon good cause belief
that dissuasion of a victim has occurred or is reasonably likely to occur. (§ 136.2,
subd. (a)(1).) The statutory authority for the order expired, however, when the trial court
sentenced defendant to state prison, terminating its jurisdiction over the criminal
proceeding. Accordingly, the trial court terminated both August 17, 2021, protective
orders upon sentencing defendant to state prison.


                                             3.
       On January 20, 2022, in consideration of defendant’s change of plea on count 2 to
no contest for a stipulated two-year prison sentence, the prosecution dismissed counts 1,
3, 4, and 5, and the prior strike conviction allegation, stating, “In light of the plea, the
People move to dismiss the remaining counts, reserving right to comment and
restitution.” A.C. was the named victim described in count 2. M.F. was the named
victim described in dismissed counts 3, 4, and 5.
       On February 28, 2022, the trial court issued a criminal protective order under
section 136.2, subdivision (i)(1), protecting both A.C. and M.F. The trial court stated, “I
think we have a termination [of the August 17, 2021, protective orders] and a new
proposed order.” The trial court asked defense counsel if his client “object[ed] to the new
parole protective order?” Defense counsel responded, “No, Your Honor. No objection.” 3
The trial court signed an order terminating both of the August 17, 2021, protective orders.
It then issued another criminal protective order under section 136.2, subdivision (i)(1),
listing as protected persons both A.C. and M.F. A.C. was the only person described in
count 2, the violation of section 273.5, subdivision (a), the only offense of conviction.
       B.     Law
       Section 136.2, subdivision (i)(1), protects victims of domestic violence. It
provides:

       “When a criminal defendant has been convicted of a crime involving
       domestic violence as defined in Section 13700 or in Section 6211 of the
       Family Code, a violation of subdivision (a) of Section 236.1, Section 261,
       261.5, former Section 262, subdivision (a) of Section 266h, or
       subdivision (a) of Section 266i, a violation of Section 186.22, or a crime
       that requires the defendant to register pursuant to subdivision (c) of
       Section 290, the court, at the time of sentencing, shall consider issuing an
       order restraining the defendant from any contact with a victim of the
       crime.…” (§ 136.2, subd. (i)(1).)

3      As the trial court lacked statutory authority to issue the protective order as to M.F.,
the People agree with defendant, as do we, that defendant’s lack of an objection to the
order did not forfeit his instant challenge to its issuance.


                                               4.
         Section 13700 defines “ ‘[d]omestic violence’ ” as abuse committed against an
enumerated individual,4 and it defines “ ‘[a]buse’ ” to mean “intentionally or recklessly
causing or attempting to cause bodily injury, or placing another person in reasonable
apprehension of imminent serious bodily injury to himself or herself, or another.”
(§ 13700, subds. (a) & (b).)
         Family Code section 6211 defines “ ‘[d]omestic violence’ ” as “abuse” perpetrated
against an enumerated individual with whom the defendant is having or has had a dating
relationship.5 (Id., subd. (c).) Family Code section 6203 states “ ‘abuse’ ” is “[t]o
intentionally or recklessly cause or attempt to cause bodily injury” or “[t]o place a person
in reasonable apprehension of imminent serious bodily injury to that person or to
another.” (Id., subds. (a)(1) & (a)(3).)
         C.     Analysis
         Defendant contends that the trial court’s criminal protective order under
section 136.2 as to M.F. is statutorily unauthorized and improper. The People agree, as
do we.
         None of the offenses against M.F. are described in section 136.2,
subdivision (i)(1). With respect to M.F., defendant was charged with unlawful driving or
taking of a vehicle (Veh. Code, § 10851, subd. (a)), receiving stolen property exceeding
$950 in value (§ 496, subd. (a)), and dissuading a witness (§ 136.1, subd. (b)(2)), all of
which were dismissed and all of which, regardless of their dismissal, do not authorize a
protective order under section 136.2, subdivision (i)(1). While defendant and M.F. were
involved in a dating relationship, none of the offenses for which he was charged wherein

4      Defendant does not dispute that the protections under section 13700 extend to
M.F., as she and defendant were in a dating relationship at the time of the offenses.
(§ 13700, subd. (b).)
5      As in section 13700, the protections under Family Code section 6211 extend to a
person with whom the defendant is having or has had a dating relationship. (Fam. Code,
§ 6211, subd. (c).)


                                              5.
M.F. was the named victim are explicitly listed in section 136.2, subdivision (i)(1), or
require a person to register pursuant to section 290, subdivision (c), upon conviction.
Furthermore, none of those offenses “involv[ed] domestic violence as defined in
Section 13700 [of the Penal Code] or in Section 6211 of the Family Code.” (§ 136.2,
subd. (i)(1).) Here, the record indicates that dismissed counts 3, 4, and 5 arose from
defendant taking M.F.’s car without her permission and then attempting to talk her out of
reporting her car as stolen. There is no indication that, when doing so, defendant
committed “abuse” against M.F., as defined by section 13700 or Family Code
section 6211.
       Accordingly, since the offenses against M.F. were dismissed pursuant to the plea
agreement and, regardless, are not described in section 136.2, the trial court erred in
restraining defendant from contacting M.F. in the criminal protective order issued under
section 136.2, subdivision (i)(1).
                                      DISPOSITION
       The portion of the criminal protective order relating to M.F. is stricken. The trial
court is directed to issue an amended criminal protective order applying only to A.C. In
all other respects, the judgment is affirmed.




                                                6.